FILED
                            NOT FOR PUBLICATION                             JUL 13 2010

                                                                       MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



PAUL GALVEZ,                                     No. 08-17778

              Plaintiff - Appellant,             D.C. No. 2:07-cv-01562-JAM-
                                                 EFB
  v.

CARDINAL HEALTH 101, INC.,                       MEMORANDUM *

              Defendant - Appellee.



                    Appeal from the United States District Court
                        for the Eastern District of California
                     John A. Mendez, District Judge, Presiding

                       Argued and Submitted April 15, 2010
                            San Francisco, California

Before: SCHROEDER and RAWLINSON, Circuit Judges, and COLLINS, District
Judge.**

       Paul Galvez appeals the district court’s grant of summary judgment in favor

of Cardinal Health 110, Inc. (“Cardinal”) on his claims brought under California’s

Fair Employment and Housing Act (“FEHA”). See Cal. Gov’t Code § 12940(a),

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
             The Honorable Raner C. Collins, United States District Judge for the
District of Arizona, sitting by designation.
(m), (n). Galvez claims that Cardinal discriminated against him on the basis of his

disability, denied him reasonable accommodation, and failed to engage in an

interactive process. We review a grant of summary judgment de novo. Johnson v.

Buckley, 356 F.3d 1067, 1071 (9th Cir. 2004).

      The district court did not err in granting summary judgment on Galvez’

claims of disability discrimination and failure to provide reasonable

accommodation because Galvez is not a “qualified” individual under FEHA. See

Scotch v. Art Institute of California-Orange County, Inc., 93 Cal. Rptr. 3d 338,

353, 358 (Cal. Ct. App. 2009). Cardinal’s warehouse did not have a permanent

position that involved working only in one area. Cardinal was not required to

accommodate Galvez’ disability by creating a new position allowing him to work

exclusively in a single area of the warehouse. See Watkins v. Ameripride Servs.,

375 F.3d 821, 828 (9th Cir. 2004); Raine v. City of Burbank, 37 Cal. Rptr. 3d 899,

905 (Cal. Ct. App. 2006).

      The district court also did not err in granting summary judgment on Galvez’

claim that Cardinal did not engage in an interactive process. See Cal. Gov’t Code

§ 12940(n). Cardinal allowed Galvez multiple periods of medical leave and

allowed him to work in the cage and vault area to the extent possible. Only when

Galvez effectively demanded a permanent assignment to a single area did Cardinal


                                          2
cease offering accommodation. There is no basis for finding a violation of the duty

to engage in an interactive process under California law. See Scotch, 93 Cal. Rptr.
3d at 360-61.

      Because Galvez has not shown that Cardinal violated FEHA, the district

court also correctly granted summary judgment on his claim of wrongful

termination in violation of public policy. See Reno v. Baird, 18 Cal. 4th 640, 663-

64 (1998).

      AFFIRMED.




                                         3